Exhibit 10.2

STANDSTILL AGREEMENT

This Standstill Agreement (“Agreement”) is made as of March 30, 2018 (“Effective
Date”), by and among FirstEnergy Solutions Corp. and its subsidiaries and
affiliates, (collectively, “FES”) and FirstEnergy Nuclear Operating Company
(“FENOC”) (collectively with FES, the “Company” or the “Debtors”), (ii)
FirstEnergy Corp. (“FE”) on behalf of itself and its direct and indirect
subsidiaries other than those comprising the Company (collectively, the “FE
Non-Debtor Parties”), (iii) the ad hoc group of certain holders of (x) pollution
control revenue bonds supported by notes issued by FirstEnergy Generation, LLC
(“FG”) and FirstEnergy Nuclear Generation, LLC (“NG”) and (y) certain unsecured
notes issued by FES (collectively, the “Ad Hoc Noteholder Group”), (iv) the ad
hoc group of certain holders of pass-through certificates issued in connection
with the sale-leaseback transaction for Unit 1 of the Bruce-Mansfield plant (the
“Mansfield Certificateholders Group”), (v) the official committee of unsecured
creditors (the “Committee”) (it being understood that the Committee will not
initially be a party to the Standstill Agreement). The Ad Hoc Noteholder Group,
the Mansfield Certificateholders Group, and the Committee (if it agrees to
participate), shall be referred to collectively as the “Independent Creditors.”
The Independent Creditors, the Debtors, the FE Non-Debtor Parties shall be
referred to collectively as the “Standstill Parties”, and each shall be referred
to individually as a “Standstill Party”.

RECITALS

WHEREAS, the Company intends to commence voluntary cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Northern District of Ohio
(the “Bankruptcy Court”);

WHEREAS, the Debtors and certain of the Independent Creditors have agreed to
that certain Process Support Agreement dated as of March 30, 2018 to facilitate
a value-maximizing restructuring of the Debtors and their assets;

WHEREAS, the Standstill Parties have engaged in good faith, arms-length
negotiations regarding procedures to investigate, evaluate, and attempt to
negotiate a proposed resolution of claims, defenses, and causes of action
relating to or concerning in any way prepetition transactions and prepetition
relationships between (i) the Debtors and (ii) the FE Non-Debtor Parties,
regardless of whether such claims, defenses, or causes of action are asserted
against the Debtors, the FE Non-Debtor Parties, or any of their directors,
officers, employees, or representatives (the “Intercompany Claims”);

WHEREAS, the Standstill Parties have agreed to the procedures to investigate,
evaluate, and negotiate the Intercompany Claims set forth in the “Intercompany
Protocol”, attached hereto as Exhibit A;

WHEREAS, the Standstill Parties desire to express to each other their mutual
support and commitment with respect to the Intercompany Protocol;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Standstill Party, intending to
be legally bound hereby, agrees as follows:

 

1. Incorporation or Recitals. The foregoing recitals are incorporated herein as
if set forth in full below and intended to serve as material terms to this
Agreement.

 

2. Standstill. While this Agreement in effect, the Standstill Parties agree
that:

 

  a. No Standstill Party shall seek the appointment of any trustee, or seek any
form of discovery other than as provided in the Intercompany Protocol, whether
pursuant to Bankruptcy Rule 2004 or otherwise, or the appointment of an
examiner, based on or relating to the Intercompany Claims, and shall oppose any
motion seeking such relief.

 

  b. The Independent Creditors shall not (i) attempt to prosecute, pursue or
address the Intercompany Claims outside the Intercompany Protocol or (ii) seek
to file or file or permit any indenture trustee to file a cause of action or
lawsuit against the Debtors or any FE Non-Debtor Parties or any director,
officer, or representative of the Debtors or any FE Non-Debtor Parties asserting
any Intercompany Claims.

 

3. Termination of Agreement. Unless otherwise ordered by the Bankruptcy Court,
this Agreement shall terminate on the later of the following dates (as
applicable): (i) October 12, 2018 or (ii) if a mediation is commenced as
provided in the Intercompany Protocol, the date of termination of the mediation
provided for in the Intercompany Protocol. Notwithstanding the foregoing, this
Agreement shall be subject to termination at the election of any Standstill
Party, subject to the requirements of Section 4 below, upon the occurrence of
any of the following “Termination Events”:

 

  a. Written consent of each of the Standstill Parties;

 

  b. The occurrence of a material breach by any other Standstill Party of any of
its obligations set forth in this Agreement or the attached Intercompany
Protocol; provided however that any discovery disputes (it being understood that
“discovery disputes” shall not include breach of a court order related to
discovery) shall be resolved through the dispute resolution procedures contained
in Paragraph 24 of the Intercompany Protocol and shall not constitute a material
breach, provided further, that no Independent Creditor may deliver a Termination
Notice (as defined below) under this subsection based on the material breach of
the obligations under this Agreement by another Independent Creditor;

 

  c. The Bankruptcy Court shall have entered an order appointing a trustee or
examiner with authority to investigate the Intercompany Claims pursuant to
Section 1104 of the Bankruptcy Code in the Chapter 11 Cases;



--------------------------------------------------------------------------------

  d. The Chapter 11 Cases shall have been converted to cases under Chapter 7 of
the Bankruptcy Code, or the dismissal of the Chapter 11 Cases by order of the
Bankruptcy Court;

 

  e. The Bankruptcy Court shall have entered an order granting derivative
standing to any party to prosecute the Intercompany Claims;

 

  f. The Bankruptcy Court shall have entered an order under Bankruptcy Rule 2004
authorizing discovery against the Debtors or the FE Non-Debtor Parties, or any
such parties’ directors and officers, relating to any Intercompany Claim outside
the Intercompany Protocol;

 

  g. Within 30 days of the Petition Date, the Bankruptcy Court shall not have
entered an order approving the Debtors’ entry into this Agreement and attached
Intercompany Protocol; or

 

  h. The Company, without the consent of the Mansfield Certificateholders Group
and Ad Hoc Noteholder Group, enters into (or publicly announces its intention to
enter into) any settlement of Intercompany Claims, including pursuant to
Bankruptcy Rule 9019 and/or as part of as chapter 11 plan.

 

4. Meet and Confer Requirement.

 

  a. Upon the occurrence of a Termination Event (other than the Termination
Events under Sections 3(a) and 3(d)) any Standstill Party that wishes to
terminate this Agreement must first provide written notice of its intent to
terminate (“Termination Notice”) to the other Standstill Parties in accordance
with Section 6(i) hereof.

 

  b. If requested to by any other Standstill Party, the Standstill Party that
provided the Termination Notice shall attempt in good faith to meet and confer
regarding the existence of a Termination Event and the Standstill Parties’
respective decisions regarding termination (“Termination Meet and Confer”).

 

  c. Unless the Termination Notice is withdrawn, this Agreement shall terminate
four (4) business days following issuance of the Termination Notice.

 

  d. A Termination Event will not result in termination of this Agreement until
and unless the requirements of Section 4(a)-(c) are met.

 

5. Committee. Notwithstanding the occurrence of the Effective Date, this
Agreement contemplates, and the Standstill Parties acknowledge, that the
Committee may become a Standstill Party upon execution and delivery of a
counterpart signature page of this Agreement to counsel to each other Standstill
Party and at such time the Committee shall become obligated under this Agreement
and the Intercompany Protocol.



--------------------------------------------------------------------------------

6. Miscellaneous.

 

  a. No Admission of Liability. The execution of this Agreement and the
fulfillment of its terms is an attempt to compromise the Intercompany Claims and
is not to be construed as and does not constitute an admission or absence of any
right, remedy, claim, defense, liability or wrongdoing or responsibility on the
part of any Standstill Party, and the material purpose of the actions taken
hereunder are solely for the purpose of attempting to resolve the Intercompany
Claims in order to avoid the expense and time of litigation.

 

  b. Amendment. No provision or term hereof may be amended, modified or
otherwise changed except by an instrument in writing, specifying the same, duly
executed by each of the Standstill Parties.

 

  c. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Standstill Party hereto agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Agreement in the
Bankruptcy Court (or court of proper appellate jurisdiction) (the “Chosen
Court”), and solely in connection with claims arising under this Agreement:
(a) irrevocably submits to the exclusive jurisdiction of the Chosen Court;
(b) waives any objection to laying venue in any such action or proceeding in the
Chosen Court; and (c) waives any objection that the Chosen Court is an
inconvenient forum or does not have personal jurisdiction over any Standstill
Party hereto or constitutional authority to finally adjudicate the matter.

 

  d. Trial by Jury Waiver. EACH STANDSTILL PARTY HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

  e. Entire Agreement. This Agreement, inclusive of its attachment, represents
the entire understanding and agreement among the Standstill Parties with respect
to the subject matter hereof, and supersedes all prior agreements, if any, among
them. Each of the Standstill Parties acknowledges that it has not relied upon
any representations by any other Standstill Party or anyone acting on behalf of
any Standstill Party in entering into this Agreement.

 

  f. Counterparts. This Agreement may be executed in as many counterparts as may
be convenient or required. It shall not be necessary that the signature of, or
on behalf of, each party, or that the signature of all persons required to bind
any party, appear on each counterpart. Signatures to this Agreement, any
amendment hereof and any notice given hereunder, transmitted by telecopy or PDF,
and the photocopy of any signature page, shall be valid and effective to bind
the Standstill Party so signing. All such counterparts shall collectively
constitute a single instrument.



--------------------------------------------------------------------------------

  g. Waiver. Any provision hereof may be waived only by written instrument
making specific reference to this Agreement signed by the Standstill Party
against whom enforcement of any such waiver is sought. The waiver by any
Standstill Party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any
Standstill Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Standstill Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

  h. Interpretation. This Agreement is the result of negotiation and,
accordingly, no presumption or burden of proof will arise with respect to any
ambiguity or question of intent concerning this Agreement favoring or
disfavoring any party to this Agreement by virtue of the authorship of any
provision of this Agreement.

 

  i. Notices. All notices hereunder shall be deemed given if in writing and
delivered by electronic mail, courier, or registered or certified mail (return
receipt requested) to the following addresses (or at such other addresses as
shall be specified by like notice):

 

  i. if to the Debtors:

FirstEnergy Solutions Corp.

341 White Pond Drive

Akron, OH 44320

Attention: Rick Giannantonio, General Counsel

Email: giannanr@firstenergycorp.com

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Ira Dizengoff; Brad Kahn

Email address: idizengoff@akingump.com;

bkahn@akingump.com



--------------------------------------------------------------------------------

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Avenue, N.W.

Washington, DC 20036

Attention: Scott Alberino

Email address: salberino@akingump.com

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Matthew Feldman

Email address: mfeldman@willkie.com

 

  ii. if to the FE Non-Debtor Parties:

FirstEnergy Corp.

76 S. Main St.

Akron, OH 44308

Attention: Robert Reffner, General Counsel

Email: rreffner@firstenergycorp.com

Jones Day LP

North Point

901 Lakeside Avenue

Cleveland, OH 44114

Attention: Thomas Wearsch

Email address: twearsch@jonesday.com

 

  iii. if to the Ad Hoc Noteholder Group:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Joshua K. Brody

Email address: jbrody@kramerlevin.com

 

  iv. if to the Mansfield Certificateholder Group:

O’Melveny & Myers LLP

7 Times Square

New York, New York 10036

Attention: Andrew Parlen

Email address: aparlen@omm.com

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: George Davis

Email address: george.davis@lw.com



--------------------------------------------------------------------------------

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail (electronic or otherwise), or courier shall be
effective when received.

 

  j. Electronic Execution. Executed facsimile or .PDF transmissions of this
Agreement shall be deemed original executions and shall be fully enforceable.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, executed this Agreement below effective as
of the Effective Date.

 

DEBTORS FIRSTENERGY SOLUTIONS CORP.

By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer

FIRSTENERGY NUCLEAR OPERATING COMPANY

By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer

FIRSTENERGY GENERATION, LLC

By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer

FIRSTENERGY MANSFIELD UNIT 1 CORP.

By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer

NORTON ENERGY STORAGE, LLC

By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer



--------------------------------------------------------------------------------

FIRSTENERGY NUCLEAR GENERATION, LLC

By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer FIRSTENERGY AIRCRAFT
LEASING CORP.

By:  

/s/ Kevin T. Warvell

Name:   Kevin T. Warvell Title:   Chief Financial Officer



--------------------------------------------------------------------------------

FE NON-DEBTOR PARTIES

FIRSTENERGY CORP., on behalf of itself and its direct and indirect subsidiaries
other than the Debtors

By:  

/s/ James F. Pearson

Name:   James F. Pearson Title:   Executive Vice President, Finance

Signature pages of other parties on file with the Debtors.

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

INTERCOMPANY PROTOCOL

 

I. PARTICIPATION IN THE PROTOCOL

1.    Pursuant to the Standstill Agreement, the Standstill Parties1 have agreed
to participate in, and be bound by the terms of, the Intercompany Protocol. By
this Intercompany Protocol, the Standstill Parties agree on the procedures set
forth below to investigate, evaluate and negotiate a proposed resolution of the
Intercompany Claims. The procedures contained in this Intercompany Protocol are
intended to facilitate the accelerated mediation provided for in Section V
herein. If this Intercompany Protocol terminates without entry of an order by
the Bankruptcy Court resolving some or all the Intercompany Claims, nothing set
forth herein shall limit the scope of any investigation, prosecution, or
discovery relating to any unresolved Intercompany Claims, and the rights of the
Standstill Parties are reserved with respect to any objections to any
investigation, prosecution, or discovery as duplicative.

2.    Other than the Standstill Parties, any party in interest that intends to
participate in the Intercompany Protocol (a “Proposed Participant”) must file
and serve upon the Debtors a notice indicating such intent (a “Notice of
Intent”). Upon receipt of a Notice of Intent, the Debtors will serve the Notice
of Intent upon all participants in the Intercompany Protocol. Only a Proposed
Participant who serves a Notice of Intent to which the Bankruptcy Court does not
sustain an objection may take part in the Intercompany Protocol (together with
the Standstill Parties, the “Participating Parties”, and excluding the Debtors
and the FE Non-Debtor Parties, the “Independent Creditors”).

 

1  Capitalized terms used but not defined herein have the meanings assigned in
the Standstill Agreement, dated March 30, 2018 (the “Standstill Agreement”) to
which this Intercompany Protocol is annexed as an exhibit.



--------------------------------------------------------------------------------

Execution Version

 

3.    Each Notice of Intent must contain: (i) the name and address of the party
in interest (or, in the case of a group of parties in interest, the names and
addresses of each of its members) and the name of the law firm(s) and individual
attorneys representing such party in interest or group; (ii) a description of
the claims that the party in interest believes it may have against the Debtors,
including, if available, a list of all proof(s) of claim filed either
individually or by the group; and (iii) an explanation of why that party’s
interests are not already being represented by the Participating Parties.

4.    A Proposed Participant may file and serve a Notice of Intent at any time
prior to September 1, 2018, but each Participating Party must comply with all
deadlines set forth in this Intercompany Protocol or as modified pursuant to
Paragraph 25 of this Intercompany Protocol and shall not be allowed to reopen or
alter any such deadlines.

5.    The Standstill Parties shall, within ten (10) days of filing and serving
on each of the Parties hereto any Notice of Intent, have the right to object to
that Notice of Intent on any and all grounds, including that the Notice of
Intent is harassing, was served by persons that are not parties in interest or
whose interests are already represented, does not comply with the terms of this
Intercompany Protocol, or does not demonstrate a legally cognizable interest in
the proceedings. The Bankruptcy Court shall rule on such objections, and the
Proposed Participant shall not be deemed a Participating Party until all such
objections have been denied by the Bankruptcy Court and only if the Protective
Order (defined below) has been entered by the Bankruptcy Court.

 

12



--------------------------------------------------------------------------------

Execution Version

 

6.    Bank of New York Mellon (“BNYM”), in its capacity as the indenture trustee
for (a) the unsecured pollution control revenue bonds supported by notes issued
by FG and NG, and (b) certain unsecured notes issued by FES; UMB Bank (“UMB”),
in its capacity as the indenture trustee for the secured pollution control
revenue bonds supported by notes issued by FG and NG; and Wilmington Savings
Fund Society, FSB (“WSFS” and, together with BNYM and UMB, the “Indenture
Trustee Parties” and each, individually, an “Indenture Trustee Party”) may
become Participating Parties; provided, however, that if any ad hoc group
represents a majority of beneficial interest in any issuance of debt, notes,
bonds, or certificates also represented by any Indenture Trustee Party, or if
any Indenture Trustee Party sits on the Committee, then the Indenture Trustee
Party for that issuance of debt, note, bond, or certificate will endeavor to
operate through such ad hoc group or the Committee and not unreasonably
duplicate the work of that ad hoc group or the Committee in connection with this
Intercompany Protocol.

7.    All Participating Parties shall refrain from taking any action that would
circumvent, undermine, or otherwise frustrate this Intercompany Protocol. The
Participating Parties shall not seek the appointment of any trustee or examiner
or seek any form of discovery relating to claims or defenses which are addressed
by the Intercompany Protocol whether pursuant to Bankruptcy Rule 2004 or
otherwise, and shall oppose any motion seeking such relief. The Independent
Creditors shall not (i) attempt to prosecute, pursue or address the Intercompany
Claims outside the Intercompany Protocol or (ii) seek to file or file or permit
any indenture trustee to file a cause of action or lawsuit against the Debtors
or any FE Non-Debtor Party or any director, officer, or representative of the
Debtors or any FE Non-Debtor Party asserting any Intercompany Claims covered by
the Intercompany Protocol. Nothing in this paragraph limits the ability of the
Independent Creditors to seek any discovery, or take or refrain from taking any
other actions, related to any claims or defenses that are unrelated to the
Intercompany Claims.

 

13



--------------------------------------------------------------------------------

Execution Version

 

8.    All Participating Parties are bound by the Intercompany Protocol until it
and the Standstill Agreement terminate.

9.    Upon termination, the terms of this Intercompany Protocol shall no longer
have any force and effect, except, however, Paragraphs 24, 32, 33, and 34 shall
remain in force and survive indefinitely.

 

II. COORDINATION OF DISCOVERY

10.    Pursuant to Paragraphs 14-26 below, the Participating Parties may obtain
modified discovery concerning the Intercompany Claims under the Intercompany
Protocol. No other discovery concerning the Intercompany Claims is permitted
under the Intercompany Protocol or outside the Intercompany Protocol with
respect to the Intercompany Claims. Within five (5) days of execution of this
Intercompany Protocol, (i) the Debtors will provide each Participating Party’s
counsel with access to the then-existing collection of documents that were
previously provided to the Debtors by the FE Non-Debtor Parties, and (ii) the FE
Non-Debtor Parties will deliver in writing to the Standstill Parties search
terms that were utilized to collect email and any other documents.

11.    In order to avoid service of multiple or duplicative document requests,
deposition notices, or other discovery, and to avoid the attendant costs and
other burdens imposed upon the producing parties to respond to such discovery in
connection with the Intercompany Protocol, the Committee shall act as
facilitator and intermediary between the Debtors, the FE Non-Debtor Parties, and
the Independent Creditors, as set forth in Paragraph 15. The Committee shall
work with the Independent Creditors and endeavor to coordinate to ensure that
all discovery conducted under the Intercompany Protocol is narrowly tailored and
not redundant or duplicative. Prior to the formation of the Committee, all
coordination responsibilities of discovery hereunder shall be coordinated by
Kramer Levin Naftalis & Frankel LLP, as counsel to the Ad Hoc Noteholder Group.

 

14



--------------------------------------------------------------------------------

Execution Version

 

12.    In the event that either (i) no Committee is formed in the Chapter 11
Cases, or (ii) a Committee is formed but declines to participate in or perform
the duties contemplated by the Intercompany Protocol, the Participating Parties
will coordinate and perform the duties the Committee would have performed (had
such Committee been formed and been willing to perform them). For the avoidance
of doubt, even if no Committee is formed or a Committee is formed but declines
to participate in or perform the duties contemplated by the Intercompany
Protocol, all Participating Parties nevertheless agree to be bound by the terms
of the Intercompany Protocol.

 

III. PROTOCOL SCHEDULE

13.    Deadlines and relevant dates for the Intercompany Protocol are listed in
the schedule (the “Schedule”) attached hereto as Exhibit 1.

 

IV. DISCOVERY

14.    FE Non-Debtor Parties Proofs of Claim. To facilitate discovery under the
Intercompany Protocol, the FE Non-Debtor Parties shall file proofs of claim on
or before June 15, 2018. Such proofs of claim shall include all known claims,
without prejudice to the FE Non-Debtor Parties’ ability to file, prior to the
claim bar date, supplemental proofs of claim based on information not known as
of June 15, 2018.

15.    Form of Independent Creditor Document Requests. The Independent Creditors
may not separately serve document requests directly on the Debtors or the FE
Non-Debtor Parties. Instead, the Independent Creditors shall coordinate with the
Committee (or prior to the Committee being formed and agreeing to perform the
duties contemplated by this

 

15



--------------------------------------------------------------------------------

Execution Version

 

Intercompany Protocol, the party designated as representative of the Independent
Creditors pursuant to Paragraph 11 above) regarding the content of their desired
document requests, and collectively serve one set of document requests on all
Debtors (and, if applicable, their directors) and one set of document requests
on all FE Non-Debtor Parties (and, if applicable, their directors) on behalf of
the Independent Creditors, with the scope of such requests related to the
Intercompany Claims defined pursuant to Federal Rule of Bankruptcy Procedure
2004 and the procedure thereof governed by Federal Rule of Civil Procedure 34.
All Debtors and all FE Non-Debtor Parties, and those parties’ directors and
officers, if applicable, will respond to these requests as required by Federal
Rule of Bankruptcy Procedure 2004 and Federal Rule of Civil Procedure 34. For
the avoidance of doubt, at most, two sets of document requests shall be served;
requests directed at each individual Debtor or each FE Non-Debtor Party are not
permitted.

16.    Form of Debtors and FE Non-Debtor Parties Document Requests. The Debtors
and the FE Non-Debtor Parties may serve document requests pursuant to this
Intercompany Protocol, with the scope of such requests related to the
Intercompany Claims defined pursuant to Federal Rule of Bankruptcy Procedure
2004 and the procedure thereof governed by Federal Rule of Civil Procedure 34.
Any Participating Party served with document requests may object to such
requests, and will otherwise respond to these requests as required by Federal
Rule of Bankruptcy Procedure 2004 and Federal Rule of Civil Procedure 34.

17.    Interrogatories. Interrogatories are not permitted.

18.    Requests for Admission. Requests for admission are not permitted.

19.    Third-Party Discovery Pursuant to Subpoena. If any Participating Party
seeks third-party discovery pursuant to Fed. R. Civ. P. 45, that Participating
Party shall notify all other Participating Parties of its intention to serve
third party discovery and provide such parties with a copy of the proposed
third-party subpoena. Any Standstill Party may object to the service of third
party discovery.

 

16



--------------------------------------------------------------------------------

Execution Version

 

20.    Limitations on Depositions. The Debtors and the Participating Parties
shall be permitted to take depositions of witnesses employed by, or otherwise
currently related to or associated with, the FE Non-Debtor Parties. The
Participating Parties shall be permitted to take depositions of witnesses
employed by, or otherwise currently related to or associated with, the Debtors.
All depositions shall be coordinated through the Committee, or, if the Committee
refuses to perform this duty, through the Independent Creditors. The Debtors and
FE Non-Debtor Parties reserve all rights to seek reasonable limitations on the
overall number of depositions. If the Participating Parties are unable to reach
agreement regarding reasonable limitations on depositions, the Debtors or FE
Non-Debtor Parties may seek an order from the Bankruptcy Court that good cause
exists to set the number of depositions allowed by the Intercompany Protocol
pursuant to the dispute resolution procedures contained in Paragraph 25. The
Committee and Independent Creditors shall negotiate in good faith regarding the
allocation of fact depositions. Unless otherwise ordered by the Bankruptcy Court
for cause shown, no individual may be deposed more than once, and each
deposition taken in connection with the Intercompany Protocol shall be limited
to seven hours of testimony. If multiple parties seek to depose the same
witness, the seven hours shall be allocated equitably among the parties seeking
to depose the witness, or as those parties otherwise agree. The parties shall
confer in good faith about the time allotted for each party prior to the
deposition. Except as modified by this paragraph, all depositions shall be
noticed in compliance with Federal Rule of Civil Procedure 30. Deposition
notices shall not include requests for production of documents. At least
forty-eight hours in advance of any Rule 30(b)(6) deposition, the party being
deposed shall identify all

 

17



--------------------------------------------------------------------------------

Execution Version

 

witnesses who will be put forward to testify on the topics in the Rule 30(b)(6)
deposition notice. Subject to the terms and conditions of the Protective Order
(defined below), all Participating Parties may have representatives attend each
deposition taken in accordance with this paragraph. For depositions other than
those noticed under Rule 30(b)(6), the noticing party will make reasonable
efforts to provide advance notice of the general areas of examination
(“Individual Topics”) anticipated to be covered in the deposition. Notice of the
Individual Topics is intended only to facilitate the Participating Parties’
preparation and shall not limit the scope of the deposition or be a basis to
object to any question during the deposition. Failure to provide such notice of
the Individual Topics shall not constitute a material breach of this agreement.

21.    Document Repository. All parties producing documents under the
Intercompany Protocol shall produce documents by providing them to a third-party
service provider, which will then make the documents available to all
Participating Parties through a document repository (the “Repository”), subject
to the terms and conditions of the Protective Order (defined below). The Debtors
shall remain responsible for the costs of housing the Repository, while each
other Participating Party shall be responsible for the costs of its respective
access to and downloading from the Repository. The Debtors shall keep the
Repository operational after termination of the Standstill Agreement unless
otherwise ordered by the Bankruptcy Court.

22.    Production Format. All documents and ESI produced in accordance with this
Intercompany Protocol shall be produced in conformance with the terms of the
e-discovery protocol, attached hereto as Exhibit 2; provided, however, that any
Excel spreadsheets will be produced in native format.

 

18



--------------------------------------------------------------------------------

Execution Version

 

23.    Assertions of Privilege. If any recipient of a discovery request
withholds or redacts any documents on the grounds of privilege, work product, or
any other type of protection or immunity from disclosure, that person shall
provide the Participating Parties with a privilege log consistent with Federal
Rule of Civil Procedure Rule 26(b)(5). Efficient means of providing information
regarding claims of privilege are encouraged, and the parties shall endeavor to
agree upon measures that further this end. For example, the parties may work out
a mutually agreeable method for asserting privilege on the same basis with
respect to multiple documents by group or category.

24.    Confidential Information/Protective Order. All discovery in connection
with the Intercompany Protocol shall be delivered to counsel for any applicable
Participating Party as set forth in Paragraph 21. All discovery in connection
with the Intercompany Protocol shall be subject to and conducted in accordance
with the terms of the protective order entered into in the Chapter 11 Cases (the
“Protective Order”), which shall be in form and substance reasonably acceptable
to the Standstill Parties; provided, however, that any material non-public
information contained in any such discovery under this Intercompany Protocol
shall be limited to counsel and advisor only review until such time that the
Debtors and/or the FE Non-Debtor Parties enter into mutually-acceptable
confidentiality agreements with any Independent Creditor (each, a
“Confidentiality Agreement”). By serving a Notice of Intent, each Proposed
Participant shall be deemed to have read and agreed to abide by the terms of the
Protective Order and this paragraph. Upon becoming a Participating Party, each
Participating Party must provide the Protective Order to any person it employs
or engages who is given access to information produced in discovery. By its
terms, the Protective Order will survive any termination of this Intercompany
Protocol pursuant to Paragraph 8 and continue to be binding on any Participating
Party.

 

19



--------------------------------------------------------------------------------

Execution Version

 

25.    Dispute Resolution. Any dispute or request relating to the Intercompany
Protocol—including, but not limited to, discovery disputes, requests to alter
the Schedule, or disputes regarding the scope or terms of the Intercompany
Protocol—that cannot be resolved in good faith between the parties may be
presented to the Bankruptcy Court by a letter from the party seeking relief with
all Participating Parties copied. Unless otherwise agreed by the disputing
parties, any response to such letter shall be made by letter to the Court
delivered within five business days after service of the initial letter
submission, so long as the submission of such letter on that timetable is
acceptable to the Bankruptcy Court. Without leave from the Bankruptcy Court, no
letter shall exceed three pages in length (excluding exhibits) and no additional
submissions will be permitted unless leave to file such additional submissions
is granted by the Bankruptcy Court. The parties do not object to any party
participating in any hearing on disputes pursuant to this paragraph by
telephone.

26.    Service. The Participating Parties will serve by e-mail all discovery
requests, responses and objections, and other discovery papers in PDF format.
Document requests will be provided, in addition to PDF, in Microsoft Word. If
transmission of voluminous materials as an e-mail attachment is impractical,
those materials shall be served by overnight delivery with the ability to
“track” deliveries and verify receipt. Unless received by 6 p.m. Eastern time,
discovery requests will be deemed served and received the next business day.

 

V. MEDIATION

27.    The Participating Parties agree to engage in good faith negotiations to
reach a resolution and settlement of Intercompany Claims. In the event that all
issues are not resolved through good faith negotiations, the Participating
Parties agree to mediate such issues (the “Mediation”).

28.    Core Parties. Because it would be infeasible for all Participating
Parties to attend and participate in the Mediation, only the Debtors, the FE
Non-Debtor Parties, the Committee, the Ad Hoc Noteholder Group, and the
Mansfield Certificateholder Group (the “Core Parties”) shall participate in the
Mediation.

 

20



--------------------------------------------------------------------------------

Execution Version

 

29.    Appointment of Mediator. The Participating Parties hereby appoint a
sitting United States Bankruptcy Judge that is acceptable to the Core Parties.

30.    Conduct of Mediation. Pursuant to the terms of the Schedule (attached
hereto as Exhibit 1) the Mediation shall commence on or prior to that date that
is 180 days after the Petition Date and terminate on December 15, 2018,
provided, however, that the Mediator may reasonably extend the length of the
Mediation. An initial mediation conference shall occur at a time and place
designated by the Mediator on the date the Mediation commences, or as soon
thereafter as reasonably practicable. The Core Parties shall meet and confer
with the Mediator to establish the procedures of the Mediation. The Mediator may
conduct the Mediation as he or she sees fit, establish the rules of the
Mediation, and consider and take appropriate action with respect to any matters
the Mediator deems appropriate in order to conduct the Mediation, subject to the
terms of this Intercompany Protocol. Unless otherwise directed by the Mediator,
each of the Core Parties, including their respective principals, attorneys, and
advisors, may attend and participate in the mediation sessions. The Mediator may
require each Core Party participating in the mediation sessions to appear with
at least one (1) principal or other individual with authority to make a decision
binding upon such Core Party; provided, however, that, if requested by the
Mediator, any Core Party that is an ad hoc group will endeavor, in good faith,
to appear with at least one (1) principal or other individual with authority to
make a decision binding upon such Core Party.

 

21



--------------------------------------------------------------------------------

Execution Version

 

31.    Scope of Mediation. The Mediator is authorized to mediate issues
regarding the settlement of Intercompany Claims (the “Mediation Topics”). Either
(i) the Mediator, or (ii) the Core Parties by mutual consent and with the
consent of the Mediator, may expand the scope of the Mediation Topics. By
September 7, 2018, each Core Party asserting claims shall provide to the Debtors
and FE Non-Debtor Parties a non-binding document setting forth any potential
cause of action or grounds for any Intercompany Claim (including any claims
against directors, officers or any other representatives of any Participating
Party). Any such document provided shall be deemed to have been prepared by such
Core Party in connection with the Mediation and subject to the confidentiality
and absolute mediation privilege described below.

32.    Confidentiality of Mediation Materials and Communications. Subject to
Paragraphs 33 and 34, all: (i) communications among any of the Mediator or the
Participating Parties relating to the Mediation; (ii) any mediation statements
or any other documents or information provided to the Mediator or the
Participating Parties relating to the Mediation; and (iii) correspondence, draft
resolutions, offers, and counteroffers produced as a result of the Mediation are
strictly confidential, shall not be disclosed to any party that is not a
Participating Party, and shall be neither discoverable nor admissible for any
purpose in any judicial, administrative, or other proceeding. No person or
Participating Party, including their counsel, shall in any way disclose any such
discussion, mediation statement, other document or information, correspondence,
resolution, offer, or counteroffer which may be made or provided in connection
with the Mediation, unless otherwise available and not subject to a separate
confidentiality agreement that would prevent its disclosure; provided, that
notwithstanding the foregoing, nothing shall prohibit the sharing of any
discussion, mediation statement, other document or information, correspondence,
resolution, offer, or counteroffer which may be made or provided in connection
with the Mediation between or among any Participating Party, its counsel, and
its other agents (subject to any applicable confidentiality restrictions).

 

22



--------------------------------------------------------------------------------

Execution Version

 

33.    All settlement proposals, counterproposals, and offers of compromise made
during, or relating to, the Mediation (collectively, “Settlement Proposals”)
shall: (i) remain confidential unless the party making such Settlement Proposal
agrees to its disclosure (including pursuant to a Confidentiality Agreement),
and (ii) be subject to protection under Federal Rule of Evidence 408 and any
equivalent or comparable state law.

34.    Notwithstanding anything in the terms of any Confidentiality Agreement
referenced in Paragraph 24, a mediation order shall govern any issues with
respect to any mediation party’s disclosure of any Settlement Proposals and/or
any material non-public information of the Debtors or the FE Non-Debtor Parties
obtained in connection with this Intercompany Protocol to another mediation
party or otherwise in the course of the Mediation.

35.    No Participating Party shall (i) be or become an insider, a temporary
insider or fiduciary of any Debtor, any affiliate of any Debtor (collectively,
the “Debtor Parties”), (ii) be deemed to owe any duty to any of the Debtor
Parties or the Debtors’ estates, (iii) undertake any duty to any party in
interest, or (iv) be deemed to misappropriate any information of any of the
Debtor Parties, with respect to each of the foregoing clauses (i) through (iv),
as a result of (x) participating in the Mediation in accordance with this
Intercompany Protocol, (y) being aware, or in possession, of any Settlement
Proposal, or (z) with respect to the Mediation, acting together in a group with
other holders of securities issued by the Debtor Parties.

 

23



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 1

Schedule

 

Date

  

Description

[May 15, 2018]

 

[T]

   Deadline to serve discovery requests for any supplemental materials not
provided in connection with the report produced by Willkie, Farr, & Gallagher
LLP. Such discovery requests will include all requests for the production of
documents. Additional requests shall not be permitted absent good cause shown.

[May 29, 2018]

 

[T +14 days]

   Deadline to serve responses and objections to Consolidated Discovery
Requests.

[July 10, 2018]

 

[T + 56 days]

   Deadline for all parties to have substantially completed document discovery
(it being understood that all parties will produce responsive materials on a
rolling basis in advance of such date).

[July 24, 2018]

 

[T + 70 days]

   Depositions begin.

[August 5, 2018]

 

[T + 82 days]

   Deadline to serve deposition notices.

[August 21, 2018]

 

[T + 98 days]

   Deadline to complete all document discovery, and deadline for all parties to
provide logs of all documents responsive to documents requests that were
withheld on the basis of any claim of privilege.

[September 4, 2018]

 

[T + 112 days]

   Deadline to complete all discovery (and resolve discovery disputes).
Notwithstanding the foregoing, reasonable requests for additional documents or
limited additional depositions based on new information discovered after this
date will not be unreasonably withheld.

[September 28, 2018]

 

[180 days from Petition Date]

   Outside date for commencement of Mediation.

[December 15, 2018]

   Mediation terminates, subject to reasonable extension by the Mediator.

 

24